UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
WILLIAM LEE GRANT, II,              )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Civil Action No. 21-1173 (ABJ)
                                    )                 Civil Action No. 21-1765 (ABJ)
JAMES A. BAKER, III,                )
                                    )
                  Defendant.        )
____________________________________)


                                MEMORANDUM OPINION

       In two separate actions, plaintiff, appearing pro se, sued former Secretary of State James

A. Baker, III, and former Secretary of Defense Donald H. Rumsfeld in the Superior Court of the

District of Columbia. Each case was removed to this Court pursuant to 28 U.S.C. § 1442(a)(1)

and assigned its own number. Defendant has moved to dismiss under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6), arguing, among other grounds for dismissal, that plaintiff’s

complaint is “patently insubstantial, presenting no federal question suitable for decision.” Mem.

of P. & A. [Dkt. # 14-1 at 9], quoting Tooley v. Napolitano, 586 F.3d 1006, 1009-10 (D.C. Cir.

2009); No. 21-cv-1765 [Dkt. # 7-1 at 9]. The Court agrees. So, defendant’s motion will be

granted for the reasons explained more fully below.

                                       BACKGROUND

       Plaintiff is a frequent litigator whose cases have been dismissed as frivolous or for

inadequate pleading under Rule 8(a) of the Federal Rules of Civil Procedure. Like plaintiff’s

prior complaints, the amended complaint in No. 21-cv-1173 [Dkt. # 12 at 10-41] and the complaint

in No. 21-cv-1765 consist of “random statements and conclusory assertions” that are “largely

                                               1
incomprehensible.” Grant v. Baker, No. 20-cv-1724 (UNA), 2020 WL 4748321, at *1 (D.D.C.

Aug. 13, 2020) (Kollar-Kotelly, J.); see id. (noting that “plaintiff is no stranger to this Court, having

had numerous cases dismissed, often with prejudice, for frivolity and/or inadequate pleading under

Rule 8(a)”) (listing cases)); see also, e.g., Grant v. Joint Chiefs of Staff, No. 19-5016, 2019 WL

1752638, at *1 (D.C. Cir. Apr. 15, 2019) (per curiam) (“The district court properly dismissed

appellant’s complaint as frivolous.”); Grant v. Shanahan, No. 19-5018, 2019 WL 2158371, at *1

(D.C. Cir. Apr. 17, 2019) (per curiam) (same); Grant v. United States Dep’t of Just., No. 19-5008,

2019 WL 2156324, at *1 (D.C. Cir. Apr. 17, 2019) (per curiam) (same); Grant v. Kabaker, No.

18-5130, 2018 WL 4610753, at *1 (D.C. Cir. Aug. 24, 2018) (per curiam) (same). In Grant v.

Baker, supra, Judge Kollar-Kotelly observed:

                [M]ost of plaintiff’s complaints are repetitive and largely
                incoherent, and many filed here and in other district courts have
                named the same defendants. A search of this Court’s civil dockets
                by the name William Lee Grant, II indicates that, in the past three
                years, plaintiff has filed at least 27 cases in this Court alone that did
                not survive the screening process . . . . A search and review of
                PACER reveals that plaintiff has filed approximately 192 total
                matters in various federal courts, and similarly, most of them also
                failed to survive the screening process. As a result, plaintiff has
                been, see, e.g., Grant v. Dep't of Defense, No. 4:18-cv-471 (N.D.
                Tex. June 12, 2018), ECF No. 7, and is currently, see, e.g., Grant v.
                Dep't of Defense, Case No. 3:19-cv-3001 (C.D. Ill. Feb. 12, 2019),
                ECF No. 7, barred from filing in forma pauperis [IFP] in other
                federal courts.

2020 WL 4748321, at *2. Judge Kollar-Kotelly also noted “five additional cases,” including three

more against Baker, that plaintiff filed contemporaneously, which “appear[ed] to be similarly

duplicative and frivolous.” Id. at *2, n.1. She concluded that plaintiff “abused the privilege of

proceeding IFP” and ordered him to show why he should not be barred from proceeding IFP in

future cases. Id. at 3. Plaintiff did not respond to the order; therefore, on October 6, 2020, Judge

Rudolph Contreras issued an order enjoining plaintiff from filing IFP based on his “history of

                                                   2
filing frequent and meritless lawsuits” that “are harassing to the Court.” No. 20-cv-1724 [Dkt. #

5]. So, defendant’s removal of the pending cases from D.C. Superior Court is the only reason

they have progressed to the motion phase.

                                      LEGAL STANDARD

       In evaluating a motion to dismiss under either Rule 12(b)(1) or 12(b)(6), the Court must

“treat the complaint’s factual allegations as true . . . and must grant plaintiff ‘the benefit of all

inferences that can be derived from the facts alleged.’ ” Sparrow v. United Air Lines, Inc., 216

F.3d 1111, 1113 (D.C. Cir. 2000), quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir.

1979) (citations omitted). Nevertheless, the Court need not accept inferences drawn by the

plaintiff if those inferences are unsupported by facts alleged in the complaint, nor must the Court

accept plaintiff’s legal conclusions. Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

       A claim is facially plausible when the pleaded factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id., quoting Twombly, 550 U.S. at 556. A

pleading must offer more than “labels and conclusions” or a “formulaic recitation of the elements

of a cause of action,” id., quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id., citing

Twombly, 550 U.S. at 555.

       In ruling upon a motion to dismiss for lack of jurisdiction under Rule 12(b)(1), the plaintiff

bears the burden of establishing jurisdiction by a preponderance of the evidence. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992); Shekoyan v. Sibly Int’l Corp., 217 F. Supp. 2d

59, 63 (D.D.C. 2002). Federal courts are courts of limited jurisdiction and the law presumes that
                                               3
“a cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994); see also Gen. Motors Corp. v. Envtl. Prot. Agency, 363 F.3d 442, 448 (D.C.

Cir. 2004) (“As a court of limited jurisdiction, we begin, and end, with examination of our

jurisdiction.”). Because “subject-matter jurisdiction is an ‘Art[icle] III as well as a statutory

requirement . . . no action of the parties can confer subject-matter jurisdiction upon a federal

court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003), quoting Ins. Corp.

of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982).

          When considering a motion to dismiss for lack of jurisdiction, unlike when deciding a

motion to dismiss under Rule 12(b)(6), the court “is not limited to the allegations of the complaint.”

Hohri v. United States, 782 F.2d 227, 241 (D.C. Cir. 1986),vacated on other grounds, 482 U.S. 64

(1987).     Rather, a court “may consider such materials outside the pleadings as it deems

appropriate to resolve the question of whether it has jurisdiction to hear the case.” Scolaro v. D.C.

Bd. of Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), citing Herbert v. Nat’l Acad. of

Sciences, 974 F.2d 192, 197 (D.C. Cir. 1993); see also Jerome Stevens Pharms., Inc. v. FDA, 402

F.3d 1249, 1253 (D.C. Cir. 2005).

                                            ANALYSIS

          As indicated above, defendant suggests that this Court is deprived of subject matter

jurisdiction. It is established that “federal courts are without power to entertain claims” that “are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ” Hagans v. Lavine, 415

U.S. 528, 536–37 (1974), quoting Newburyport Water Co. v. Newburyport, 193 U.S. 561, 579

(1904). The standard for dismissal under Rule 12(b)(1), however, “demands that the claims be

flimsier than “doubtful or questionable”—they must be “essentially fictitious.” Best v. Kelly, 39

F.3d 328, 330 (D.C. Cir. 1994), quoting Hagans, 415 U.S. at 536–37.


                                                  4
       In the earlier-numbered case, 21-cv-1173, Plaintiff alleges that Baker conspired with

former Attorney General William Barr and “six known members” of the Defense Department to

detain him “in Illinois for nearly thirty years under threat of military force beginning in 1992”; to

“provide employment opportunities . . . and tuition waivers to individuals who reported” on

plaintiff’s “words and actions”; and to “traffick[ ]” him to Springfield, Illinois, to be “beaten,”

“endure psychological warfare,” and to serve as the Defense Department’s “witness to the 9/11

terrorist attacks.” Am. Compl. at 21-22 ¶¶ 16-18. In the later-numbered case, 21-cv-1765,

plaintiff alleges that Rumsfeld, as Defense Secretary “from 2001 until 2006, is liable for the actions

of Six Known Members of the U.S. Department of Defense” during that time period “under the

theory of respondeat superior and command responsibility.” Compl. ¶ 2 [Dkt. # 1-1]. Plaintiff

alleges that the six known members “planned and attempted to assassinate” him “in 2017 to

conceal their multi-decade unconstitutional and racially motivated conspiracy against” him.

Compl. at 4.

       Plaintiff’s fanciful allegations, to the extent intelligible, are the very type comprising

complaints “that district courts have dismissed for patent insubstantiality[.]” Tooley, 586 F.3d at

1010; see id., citing with approval dismissals of cases alleging, among other things, “a campaign

of surveillance and harassment deriving from uncertain origins[.]”; see also Best, 39 F.3d at 330

(“patently insubstantial” claims may include “bizarre conspiracy theories” and allegations of

“fantastic government manipulations of [plaintiff’s] will or mind). 1


1
   But for the jurisdictional defect, this case would be added to plaintiff’s long list of frivolous
dismissals. See Neitzke v. Williams, 490 U.S. 319, 325 (1989) (a frivolous complaint is one
lacking “an arguable basis either in law or in fact”); Crisafi v. Holland, 655 F.2d 1305, 1307–08
(D.C. Cir. 1981) (per curiam) (“A court may dismiss as frivolous complaints reciting bare legal
conclusions with no suggestion of supporting facts, or postulating events and circumstances of a
wholly fanciful kind.”); see also Best, 39 F.3d at 331 (“If the district court viewed . . . plaintiffs’
complaint as legally frivolous, . . . , the proper course would have been to grant the defendants’
Rule 12(b)(6) motion.”).
                                                   5
                                    CONCLUSION

      For the foregoing reasons, the Court grants defendant’s motion to dismiss under Rule

12(b)(1). A separate Order accompanies this Memorandum Opinion.




                                               AMY BERMAN JACKSON
DATE: October 1, 2021                          United States District Judge




                                           6